Citation Nr: 1023988	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-39 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office & Insurance Center (RO).  In an August 
2008 rating decision the Ro assigned a 30 percent rating.

The Veteran had perfected an appeal involving entitlement to 
an earlier effective date for the award of an increased 
rating for bilateral pes planus.  In a February 2010 rating 
decision, the RO granted the effective date that the Veteran 
had requested, see February 2008 letter, and thus the issue 
is no longer on appeal.  


FINDING OF FACT

Bilateral pes planus is not manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, which is not improved by orthopedic shoes or 
appliances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in October 2007 prior to the rating decision on appeal, of 
the information and evidence needed to substantiate and 
complete a claim, the responsibilities each party had in 
obtaining and submitting evidence, and how disability rates 
and effective dates are assigned.  

VA fulfilled its duty to assist the claimant by affording him 
VA examinations.  The Veteran has not identified records for 
VA to obtain.  Rather, the Veteran has submitted private 
medical records during the appeal.  There is no evidence in 
the record to indicate that there are outstanding records 
pertaining to the Veteran's claim of entitlement to an 
increased rating for bilateral pes planus.  Thus, the Board 
finds that it can decide this claim on the merits.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

Service connection for bilateral pes planus was granted in an 
April 1974 rating decision and assigned a noncompensable 
evaluation.  In the January 2008 rating decision on appeal, 
the RO granted a 10 percent evaluation.  The Veteran appealed 
the evaluation assigned, and the RO subsequently granted a 
30 percent evaluation.  The Veteran argues he warrants an 
evaluation in excess of 30 percent.  Thus, the appeal 
continues.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  Staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
Under Diagnostic Code 5276, a 30 percent evaluation is 
assigned for severe bilateral acquired flatfoot, with 
objective evidence of marked deformity, accentuated pain on 
manipulation and use, an indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  A 50 percent evaluation is assigned for 
pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, that is not improved by 
orthopedic shoes or appliances.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  The most credible clinical findings at 
VA examinations and in the private medical records do not 
show objective evidence of pronounced bilateral pes planus.  
While the same VA examiner found that the Veteran's pronation 
was "marked" at both the November 2007 and April 2009 
examinations, the most credible evidence establishes that the 
Veteran's bilateral pes planus does not objectively meet the 
other criteria needed for a 50 percent evaluation.  For 
example, while the April 2009 VA examiner stated found severe 
arch tenderness, he also stated that there was no objective 
evidence of painful motion, no objective evidence of 
swelling, and no evidence of abnormal weight bearing.  There 
also was no disuse muscle atrophy in the feet.  Yet the 
Veteran reported he was unable to walk more than a few yards.  
X-rays showed that the Veteran had no more than mild pes 
planus with weight bearing and his feet were normal with 
nonweight bearing.  The Achilles alignment was normal at both 
VA examinations, which is evidence against a finding of 
marked inward displacement and severe spasm of the tendo 
Achilles.  

In November 2007, the Veteran reported he could not stand for 
greater than three hours, but in April 2009, he stated he 
could not stand at all.  He reported being unable to 
ambulate, yet the examiner noted that the Veteran arrived at 
the examination without any assistive device.  The examiner 
found no foot atrophy, which is inconsistent with the 
allegation that the appellant could not stand and was unable 
to ambulate.  Thus, these allegations offered by the Veteran 
are rejected as not credible.  The Veteran reported at the 
April 2009 VA compensation examination that he had received 
orthopedic shoes, but that they had not helped.  Yet, private 
medical records show that the Veteran had received corrective 
shoes in January 2009 and reported that they felt comfortable 
the following month.  This is yet another inconsistency 
between the objective clinical evidence and the Veteran's 
subjective allegations.  The Board assigns greater probative 
value to the Veteran's February 2009 statement to his private 
podiatrist than the statement he made at the April 2009 VA 
examination, particularly given that the latter was offered 
in pursuant of additional monetary compensation.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [a 
pecuniary interest may be found to affect the credibility of 
testimony]. 

Further substantiating the Board's conclusion that the 
Veteran's report of symptoms are exaggerated is the fact that 
he reported at both VA examinations that he had constant 
swelling, and constant pain (9/10 on a scale from 1 to 10 
with 10 being the worst in November 2007 and 10/10 in April 
2009), yet the examiner at each examination found no 
objective evidence of painful motion or swelling.  The 
Veteran reported at the April 2009 VA examination that he was 
unable to stand or walk, yet he was a gas station attendant, 
which would require both standing and walking to do the job, 
and stated he had not missed any work because of his feet.  

The clinical findings definitely show the Veteran has painful 
pes planus, but the objective clinical findings fail to 
establish that the Veteran's bilateral pes planus is 
pronounced, as required by the 50 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board does not 
find that the Veteran shows clinical evidence of extreme 
tenderness of the plantar surfaces of the feet.  To the 
extent that the examiner reported severe tenderness, such a 
report is based upon the Veteran's self report of pain, which 
the Board finds to be exaggerated in light of the totality of 
the record.  At the April 2009 VA examination, the appellant 
claimed that he was not ambulatory and could not stand.  
Significantly, however, there was no evidence of painful 
motion or swelling, no evidence of any foot muscle atrophy, 
and the Veteran arrived at the examination without an 
assistive device.  These factors refute any allegation of not 
being ambulatory.  

In addition, a higher rating is not warranted under any of 
the other diagnostic codes pertaining to foot disabilities, 
as there is no evidence that the service connected disorder 
is manifested by claw foot that meets the criteria for a 
50 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5278 (2009).  The other Diagnostic Codes pertaining to 
the feet do not provide evaluations in excess of the 
30 percent evaluation he currently has.  Thus, they would not 
assist the Veteran in obtaining a higher evaluation.  

As the criteria for a 50 percent rating under Diagnostic Code 
5276 have not been demonstrated, even when considering 
functional loss due to pain under DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard does not 
apply.  38 U.S.C.A. § 5107(b).

In sum, the preponderance of the evidence indicates that the 
Veteran's disability picture more nearly approximates the 
criteria required for the currently assigned 30 percent 
rating and that an increased rating is not warranted.

Finally, the Veteran's bilateral pes planus has not 
interfered with employment beyond that contemplated in the 30 
percent rating assigned.  Although the Veteran has reported 
9/10 and 10/10 pain in his feet, at both the November 2007 
and April 2009 VA examinations, he denied losing time from 
work due to his pes planus.  At both examinations, he 
specifically denied any hospitalization pertaining to his 
feet.  In the absence of evidence of any of the factors 
outlined above, and given that the symptoms presented by the 
Veteran's pes planus are fully contemplated by the rating 
schedule, the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


